          Case 5:20-cv-00084-JKP Document 14 Filed 06/01/20 Page 1 of 2

                           UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION
______________________________________
                                           :
Kevin Spross,                              :
                                           : Civil Action No.: 5:20-cv-00084-JKP-RBF
                                           :
                      Plaintiff,           :
       v.                                  :
                                           :                                                       (
Ally Financial, Inc.,                      :
                                           :                                                       (
                      Defendant.           :                                                       D
______________________________________ :                                                           R
                                                                                                   H
                               STIPULATION OF DISMISSAL

       WHEREAS, none of the parties to the above-captioned action is an infant or incompetent

person; and

       WHEREAS, the parties in the above-captioned action wish to discontinue the litigation;

       IT IS HEREBY STIPULATED AND AGREED by and between the parties and/or their

respective counsel as follows that, pursuant to FRCP 41(a)(1)(A)(ii), the above-captioned action

is hereby dismissed in its entirety without prejudice and without costs to any party.

 Kevin Spross                                  Ally Financial, Inc.

 ___/s/ Sergei Lemberg_________                __/s/ Ethan Ostroff_____________

 Sergei Lemberg, Esq.                          Ethan Ostroff, Esq.
 LEMBERG LAW, L.L.C.                           TROUTMAN SANDERS LLP
 43 Danbury Road, 3rd Floor                    222 Central Park Avenue, Suite 2000
 Wilton, CT 06897                              Virginia Beach, VA 23462
 Telephone: (203) 653-2250                     Telephone: (757) 687-7541
 Facsimile: (203) 653-3424                     ethan.ostroff@troutman.com
 slemberg@lemberglaw.com                       Attorney for Defendant
 Attorney for Plaintiff




_____________________________
SO ORDERED
          Case 5:20-cv-00084-JKP Document 14 Filed 06/01/20 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I hereby certify that on June 1, 2020, a true and correct copy of the foregoing Stipulation
of Dismissal was served electronically by the U.S. District Court for the Western District of
Texas Electronic Document Filing System (ECF) and that the document is available on the ECF
system.
                                              By_/s/ Sergei Lemberg________
                                                   Sergei Lemberg
